MIKYA, Circuit Judge,
concurring:
I concur in the disposition and excellent opinion of my colleague save for its unnecessary discussion of a gossamer constitutional problem that is not present in the case, is not decided by the opinion, and would appear only if the Copyright Royalty Tribunal (CRT) decided a different case under a different statute with a different result. Such speculations on hypothetical dilemmas do not shed any light for anyone, and run afoul of the jurisprudential rule of avoiding unnecessary resolution of constitutional issues. See, e.g., Blum v. Bacon, 457 U.S. 132, 137, 102 S.Ct. 2355, 2359, 72 L.Ed.2d 728 (1982).
I refer to the discussion of the hypothetical constitutional problem, supra, 1295-96 of the opinion — a dilemma that would have arisen if the CRT had sought to determine ownership rather than distribution rights. Judge Silberman acknowledges that the CRT did no such thing; that ought to pretermit any need to discuss the complications of whether this statute would allow such a determination and whether such a determination would run afoul of constitutional limitations. Constitutional questions especially ought not be given such obiter dicta flybys.